Bliss, J.
I dissent and vote to affirm. I believe this ordinance to have been a proper exercise of the city’s power to regulate the bulk of buildings, to secure the objects of the statute, including convenience of access, as provided by subdivision 24 of section 20 of the General City Law, as it then stood. Furthermore, appellant does not question the power of the city to enact an ordinance regulating the density of population by area at that time.
Order reversed on the law and facts, with ten dollars costs and disbursements, and motion to dismiss complaint granted, with costs,